                                          Case 5:19-cv-03709-BLF Document 15 Filed 11/27/19 Page 1 of 1




                                  1

                                  2

                                  3                                  UNITED STATES DISTRICT COURT

                                  4                              NORTHERN DISTRICT OF CALIFORNIA

                                  5                                         SAN JOSE DIVISION

                                  6

                                  7      UNITED STATES OF AMERICA,                         Case No. 19-cv-03709-BLF
                                  8                     Plaintiff,
                                                                                           ORDER SETTING INITIAL CASE
                                  9              v.                                        MANAGEMENT CONFERENCE FOR
                                                                                           DECEMBER 19, 2019 AT 11:00 A.M.
                                  10     WADE MALHAS,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In its November 26, 2019 status report, the Government requests that the Court set an

                                  14   initial case management conference to move the case forward or, in the alternative, the

                                  15   Government requests a status conference for the Court to provide guidance for how the Court

                                  16   desires to proceed in this matter. The Court hereby SETS a case management conference for

                                  17   Thursday, December 19, 2019 at 11:00 a.m.

                                  18

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: November 27, 2019

                                  22                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  23                                                   United States District Judge
                                  24
                                  25

                                  26

                                  27

                                  28
